DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 27 October 2021:
	Claims 1, 5 and 7 are amended.
	Claims 2 and 8 are canceled.
	Claims 1, 3-7 and 9-10 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 6 April 2022:
a.	Applicant’s arguments that the rejection on claims 1, 3-7 and 9-10 must be withdrawn because Altman does not qualify as prior art for the reasons presented in the October 27, 2021 amendment has been fully considered and is deemed fully persuasive. Applicant’s attention is directed to the updated rejection in this Office Action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. PGPub. 2021/0129792), hereinafter Kim, in view of HYUN et al. (U.S. PGPub. 2018/0294966), hereinafter Hyun. 

	Regarding claim 1, Kim teaches A controller comprising (Kim, Paragraph [0007], see “…The controller may control the wireless communication unit to receive the vehicle start signal…”):
	a processor configured to (Kim, Paragraph [0033], see “…The controller 180 may provide or process information or functions appropriate for a user by processing signals, data, information, and the like…”)
	acquire control information for a vehicle from an information processing device via wired communication or wireless communication (Kim, Paragraph [0109], see “The watch type terminal 100 according to this embodiment may generate a control command for controlling functions of an external device, specifically, a vehicle via wireless communications…”, where “watch type terminal 100” is being read as an information processing device and where “control command” is being read as control information) (Kim, Paragraph [0112], see “The controller 180 determines whether the display unit is in an activated state when a control command is applied to the button unit…”, where the controller acquires the control information for a vehicle from the information processing device (watch)); and
	execute a process of starting a vehicle control (Kim, Claim 12, see “…transmit a vehicle starting control command to the vehicle for starting the vehicle when the first control command is input on the button unit…”), wherein
	the vehicle control is based on the control information (Kim, Claim 12, see “…transmit a vehicle starting control command to the vehicle for starting the vehicle when the first control command is input on the button unit…”, where the vehicle control is based on the control information (i.e., first control command)),
	the vehicle control depends on a result of an authentication process for use authority over the control information (Kim, Paragraph [0123], see “…fingerprint-based user authentication is performed to control the vehicle, so a user who can authenticate himself or herself is only allowed to control the vehicle using a watch type terminal…”),
	the starting the vehicle control comprises generating control instructions based on the control information and transmitting the control instructions once generated to a plurality of electronic control units (Kim, FIG. 5A, see “WAIT FOR RECEPTION OF VEHICLE START SIGNAL S224” and “TRANSMIT CONTROL COMMAND FOR VEHICLE START S225”, where “CONTROL COMMAND FOR VEHICLE START” is being read as the control instructions being transmitted to the vehicle for vehicle start and where the control command is sent to the ECUs of the vehicle as one of ordinary skill in the art would deem valid due to ECUs in a vehicle use information to compute the  needed output in order to start an engine),
	
	
	the authentication process is executed while the processor is executing the starting the vehicle control (Kim, FIG. 4A, which depicts the process of starting a vehicle control, which shows the authentication process (S213) being executed within (while) the process of starting the vehicle control), and
	the processor is configured to continue or suspend the process of starting vehicle control depending on the result of the authentication process for use authority over the control information (Kim, FIG. 5A, see “USER AUTHENTICATION THROUGH IRIS INFORMATION SUCCESSFULLY COMPLETED? S223”, which either continues or suspends the process of starting the vehicle control depending on the result of the authentication process for use authority over the control information). 
	Kim does not teach the following limitation(s) as taught by Hyun: subscription information about the use authority is composed of a block-chain managed by the plurality of electronic control units in the vehicle (Hyun, Paragraph [0017], see “…an operation of performing a first process for storing identity identification information of a subscription request in a first block of a blockchain in response to the subscription request from a service request device and obtaining a block hash value of the first block as a result of performing the first process…”, where subscription information (i.e., subscription request) is composed of a blockchain),
	the authentication process is executed based on the subscription information composed of the block-chain (Hyun, Paragraph [0040], see “…the digital identity management device 100 stores only the identity identification information of the subscription request in the blockchain network 200 and stores the authentication information of the subscription request in itself…the digital identity management device 100 may store a block hash value of a block storing the identity identification information matched with the authentication information, together with the authentication information…since the digital identity management device 100 can quickly retrieve the authentication information, it can quickly respond to an authentication request including the authentication information from the service request device 300”, where the authentication process is executed based on the subscription information composed of in the blockchain). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a watch type terminal, disclosed of Kim, by implementing techniques for blockchain-based digital identity management, comprising of composing subscription information about the use authority in a blockchain, disclosed of Hyun. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a controller, comprising of composing subscription information about the use authority in a blockchain. This allows for better security management by utilizing a blockchain to evaluate subscription information of a user due to blockchains offering enhanced security, greater transparency, automation, etc. Hyun is deemed as analogous art due to the art disclosing techniques for utilizing a blockchain with a subscription-based service (Hyun, Paragraph [0017]). 

	Regarding claim 3, Kim as modified by Hyun teaches The controller according to claim 1, wherein the processor is configured to continue or suspend the process of starting vehicle control depending on the result of the authentication process each time the control information is acquired (Kim, FIG. 5A, see “USER AUTHENTICATION THROUGH IRIS INFORMATION SUCCESSFULLY COMPLETED? S223”, which teaches the process of continuing or suspending the process of starting vehicle control depending on the result of the authentication process each time the control information is acquired, where when the process loops back to “RECEIVE SPECIFIC CONTROL COMMAND IN CLOCK MODE S221”, the control information is being reacquired each time). 

	Regarding claim 5, Kim teaches A control method comprising:
	acquiring control information for a vehicle from an information processing device via wired communication or wireless communication (Kim, Paragraph [0109], see “The watch type terminal 100 according to this embodiment may generate a control command for controlling functions of an external device, specifically, a vehicle via wireless communications…”, where “watch type terminal 100” is being read as an information processing device and where “control command” is being read as control information) (Kim, Paragraph [0112], see “The controller 180 determines whether the display unit is in an activated state when a control command is applied to the button unit…”, where the controller acquires the control information for a vehicle from the information processing device (watch)); and
	executing a process of starting a vehicle control (Kim, Claim 12, see “…transmit a vehicle starting control command to the vehicle for starting the vehicle when the first control command is input on the button unit…”), wherein
	the vehicle control is based on the control information (Kim, Claim 12, see “…transmit a vehicle starting control command to the vehicle for starting the vehicle when the first control command is input on the button unit…”, where the vehicle control is based on the control information (i.e., first control command)),
	the vehicle control depends on a result of an authentication process for use authority over the control information (Kim, Paragraph [0123], see “…fingerprint-based user authentication is performed to control the vehicle, so a user who can authenticate himself or herself is only allowed to control the vehicle using a watch type terminal…”),
	the starting the vehicle control comprises generating control instructions based on the control information and transmitting the control instructions once generated to a plurality of electronic control units (Kim, FIG. 5A, see “WAIT FOR RECEPTION OF VEHICLE START SIGNAL S224” and “TRANSMIT CONTROL COMMAND FOR VEHICLE START S225”, where “CONTROL COMMAND FOR VEHICLE START” is being read as the control instructions being transmitted to the vehicle for vehicle start and where the control command is sent to the ECUs of the vehicle as one of ordinary skill in the art would deem valid due to ECUs in a vehicle use information to compute the  needed output in order to start an engine),
	
	
	the authentication process is executed while the starting the vehicle control is executed (Kim, FIG. 4A, which depicts the process of starting a vehicle control, which shows the authentication process (S213) being executed within (while) the process of starting the vehicle control), and
	the process of starting vehicle control is continued or suspended depending on the result of the authentication process for use authority over the control information (Kim, FIG. 5A, see “USER AUTHENTICATION THROUGH IRIS INFORMATION SUCCESSFULLY COMPLETED? S223”, which either continues or suspends the process of starting the vehicle control depending on the result of the authentication process for use authority over the control information).
	Kim does not teach the following limitation(s) as taught by Hyun: subscription information about the use authority is composed of a block-chain controlled by the plurality of electronic control units in the vehicle (Hyun, Paragraph [0017], see “…an operation of performing a first process for storing identity identification information of a subscription request in a first block of a blockchain in response to the subscription request from a service request device and obtaining a block hash value of the first block as a result of performing the first process…”, where subscription information (i.e., subscription request) is composed of a blockchain),
	the authentication process is executed based on the subscription information composed of the block-chain (Hyun, Paragraph [0040], see “…the digital identity management device 100 stores only the identity identification information of the subscription request in the blockchain network 200 and stores the authentication information of the subscription request in itself…the digital identity management device 100 may store a block hash value of a block storing the identity identification information matched with the authentication information, together with the authentication information…since the digital identity management device 100 can quickly retrieve the authentication information, it can quickly respond to an authentication request including the authentication information from the service request device 300”, where the authentication process is executed based on the subscription information composed of in the blockchain). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a watch type terminal, disclosed of Kim, by implementing techniques for blockchain-based digital identity management, comprising of composing subscription information about the use authority in a blockchain, disclosed of Hyun. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a controller, comprising of composing subscription information about the use authority in a blockchain. This allows for better security management by utilizing a blockchain to evaluate subscription information of a user due to blockchains offering enhanced security, greater transparency, automation, etc. Hyun is deemed as analogous art due to the art disclosing techniques for utilizing a blockchain with a subscription-based service (Hyun, Paragraph [0017]). 

Regarding claim 9, Kim as modified by Hyun teaches The controller according to claim 1, wherein if an authentication result is not obtained by an end of the process of starting vehicle control, the controller does not transmit control instructions based on the process of starting vehicle control until the authentication result is obtained (Kim, FIG. 5A, which depicts a process of deeming authentication successful before transmitting control instructions of starting vehicle control, which is analogous to waiting for an authentication result before transmitting the control instructions to start the vehicle control) .

Regarding claim 10, Kim as modified by Hyun teaches The controller according to claim 3, wherein when the authentication process has been executed once for each piece of control information, the authentication process for the control information does not need to be executed again within a trip in which the authentication process has been executed (Kim, FIG. 5A, which depicts a process of executing the authentication process once for each specific control command (control information), and once it is deemed successful, it does not perform the authentication process again for that same trip). 


Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Hyun, in further view of Park et al. (U.S. PGPub. 2010/0046513), hereinafter Park. 

	Regarding claim 4, Kim as modified by Hyun do not teach the following limitation(s) as taught by Park: The controller according to claim 1, wherein the subscription information includes information that associates user identification information that identifies a user of the control information with the use authority given to the user (Park, Paragraph [0090], see “…the service request approval unit 720 checks whether the user has the watching authority with respect to the IPTV service in correspondence with the identification information of the user stored in the subscription information storage unit…”, where “watching authority” is analogous to the use authority given to the user). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a watch type terminal, disclosed of Kim, and techniques disclosed of Hyun, by implementing techniques for a system of providing IPTV service, comprising of the subscription information including information that associates user identification information with the use authority given to the user, disclosed of Park.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a controller, comprising of the subscription information including information that associates user identification information with the use authority given to the user. This allows for better security management by associating the privileges of a user with their identity in order to provide for a quick authentication on the user based on their subscription. Park is deemed as analogous art due to the art disclosing techniques utilizing subscription-based services of associating user identifiers with their privileges (Park, Paragraph [0090]). 

	Regarding claim 6, Kim as modified by Hyun do not teach the following limitation(s) as taught by Park: The control method according to claim 5, wherein the subscription information includes information that associates user identification information that identifies a user of the control information with the use authority given to the user (Park, Paragraph [0090], see “…the service request approval unit 720 checks whether the user has the watching authority with respect to the IPTV service in correspondence with the identification information of the user stored in the subscription information storage unit…”, where “watching authority” is analogous to the use authority given to the user). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a watch type terminal, disclosed of Kim, and techniques disclosed of Hyun, by implementing techniques for a system of providing IPTV service, comprising of the subscription information including information that associates user identification information with the use authority given to the user, disclosed of Park.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a controller, comprising of the subscription information including information that associates user identification information with the use authority given to the user. This allows for better security management by associating the privileges of a user with their identity in order to provide for a quick authentication on the user based on their subscription. Park is deemed as analogous art due to the art disclosing techniques utilizing subscription-based services of associating user identifiers with their privileges (Park, Paragraph [0090]). 

Regarding claim 7, Kim teaches A non-transitory storage medium storing a program, when the program is executed by a computer (Kim, Paragraph [0075], see “The memory 170 may include one or more types of storage mediums including a flash memory type…”), causes the computer to
acquire control information for a vehicle from an information processing device via wired communication or wireless communication (Kim, Paragraph [0109], see “The watch type terminal 100 according to this embodiment may generate a control command for controlling functions of an external device, specifically, a vehicle via wireless communications…”, where “watch type terminal 100” is being read as an information processing device and where “control command” is being read as control information) (Kim, Paragraph [0112], see “The controller 180 determines whether the display unit is in an activated state when a control command is applied to the button unit…”, where the controller acquires the control information for a vehicle from the information processing device (watch)); and
execute a process of starting a vehicle control (Kim, Claim 12, see “…transmit a vehicle starting control command to the vehicle for starting the vehicle when the first control command is input on the button unit…”), wherein
the vehicle control is based on the control information (Kim, Claim 12, see “…transmit a vehicle starting control command to the vehicle for starting the vehicle when the first control command is input on the button unit…”, where the vehicle control is based on the control information (i.e., first control command)),
the vehicle control depends on a result of an authentication process for use authority over the control information (Kim, Paragraph [0123], see “…fingerprint-based user authentication is performed to control the vehicle, so a user who can authenticate himself or herself is only allowed to control the vehicle using a watch type terminal…”),
the starting the vehicle control comprises generating control instructions based on the control information and transmitting the control instructions once generated to a plurality of electronic control units (Kim, FIG. 5A, see “WAIT FOR RECEPTION OF VEHICLE START SIGNAL S224” and “TRANSMIT CONTROL COMMAND FOR VEHICLE START S225”, where “CONTROL COMMAND FOR VEHICLE START” is being read as the control instructions being transmitted to the vehicle for vehicle start and where the control command is sent to the ECUs of the vehicle as one of ordinary skill in the art would deem valid due to ECUs in a vehicle use information to compute the  needed output in order to start an engine),



the authentication process is executed while the computer is executing the starting the vehicle control (Kim, FIG. 4A, which depicts the process of starting a vehicle control, which shows the authentication process (S213) being executed within (while) the process of starting the vehicle control), and
the process of starting vehicle control is continued or suspended depending on the result of the authentication process for use authority over the control information (Kim, FIG. 5A, see “USER AUTHENTICATION THROUGH IRIS INFORMATION SUCCESSFULLY COMPLETED? S223”, which either continues or suspends the process of starting the vehicle control depending on the result of the authentication process for use authority over the control information).
Kim does not teach the following limitation(s) as taught by Hyun: subscription information about the use authority is composed of a block-chain controlled by the plurality of electronic control units in the vehicle (Hyun, Paragraph [0017], see “…an operation of performing a first process for storing identity identification information of a subscription request in a first block of a blockchain in response to the subscription request from a service request device and obtaining a block hash value of the first block as a result of performing the first process…”, where subscription information (i.e., subscription request) is composed of a blockchain),
	the authentication process is executed based on the subscription information composed of the block-chain (Hyun, Paragraph [0040], see “…the digital identity management device 100 stores only the identity identification information of the subscription request in the blockchain network 200 and stores the authentication information of the subscription request in itself…the digital identity management device 100 may store a block hash value of a block storing the identity identification information matched with the authentication information, together with the authentication information…since the digital identity management device 100 can quickly retrieve the authentication information, it can quickly respond to an authentication request including the authentication information from the service request device 300”, where the authentication process is executed based on the subscription information composed of in the blockchain). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a watch type terminal, disclosed of Kim, by implementing techniques for blockchain-based digital identity management, comprising of composing subscription information about the use authority in a blockchain, disclosed of Hyun. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a controller, comprising of composing subscription information about the use authority in a blockchain. This allows for better security management by utilizing a blockchain to evaluate subscription information of a user due to blockchains offering enhanced security, greater transparency, automation, etc. Hyun is deemed as analogous art due to the art disclosing techniques for utilizing a blockchain with a subscription-based service (Hyun, Paragraph [0017]). 
	Kim as modified by Hyun do not teach the following limitation(s) as taught by Park: the subscription information includes information that associates user identification information that identifies a user of the control information with the use authority given to the user (Park, Paragraph [0090], see “…the service request approval unit 720 checks whether the user has the watching authority with respect to the IPTV service in correspondence with the identification information of the user stored in the subscription information storage unit…”, where “watching authority” is analogous to the use authority given to the user). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a watch type terminal, disclosed of Kim, and techniques disclosed of Hyun, by implementing techniques for a system of providing IPTV service, comprising of the subscription information including information that associates user identification information with the use authority given to the user, disclosed of Park.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a controller, comprising of the subscription information including information that associates user identification information with the use authority given to the user. This allows for better security management by associating the privileges of a user with their identity in order to provide for a quick authentication on the user based on their subscription. Park is deemed as analogous art due to the art disclosing techniques utilizing subscription-based services of associating user identifiers with their privileges (Park, Paragraph [0090]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499